Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-15, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of  copending Application No. 16/480,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-15, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-15, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,423 in view of Ikeda et al, U.S. Patent No. 4,146,663.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.  U.S. ‘423 differs from the claimed invention because the instant invention does not claim a knitted scrim.   However, Ikeda teaches employing either a woven or knitted scrim as a middle layer between two outer nonwoven polymeric layers which are mechanically entangled to form a composite material.  Therefore, it would have been obvious to have employed either a woven or knitted scrim in the invention of U.S. ‘423 in view of the teaching of Ikeda of their art recognized suitability for this intended purpose.  
This is a provisional nonstatutory double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Civardi et al, U.S. Patent No. 4,248,652.
Civardi discloses a material usable for making footwear comprising a scrim to which first and second nonwoven layers are attached by needling which can be impregnated with an elastomer to form an artificial leather material. See col. 1, lines 17-19; col. 18, lines 4-8; col. 20, example 9C.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al, U.S. Patent No. 4,146,663 in view of Fujii et al, U.S. Patent No. 4,434,205.
Ikeda discloses a composite material, suitable for use for making artificial leather, comprising first and second nonwoven layers formed from polymeric fibers and an intermediate scrim layer which are entangled together by a fluid jet to intermingle the fibers of all the layers.  The scrim layer can be either woven or knitted.  See abstract; col. 6, lines 10-60; col. 8, lines 1-62; col. 9, lines 61 – col. 43.  The structure as formed can be impregnated with an elastomer such as polyurethane elastomer.  See example 1, col. 18, lines 54-65. Since the entire structure is impregnated with the elastomer, it is reasonable to expect at least a surface portion of the scrim layer would also comprise the elastomer as well as the both of the fibrous layers of Ikeda.   With regard to the limitation that the structure is a component of an article of footwear, the material of Ikeda is capable of being used to form footwear.
Ikeda differs from the claimed invention because it does not teach employing a porous elastomer to impregnate the structure.
However, Fujii teaches that employing a porous or cellular material to impregnate the fibrous material to form artificial leather produces a soft, flexible, thin and strong structure which is comparable to natural leather.  See col. 2, lines 10-36.


Ikeda does not teach forming the artificial leather into footwear.    
However, Fujii teaches employing artificial leathers to form shoes.  See col. 1, line 28.  . Known shoe uppers have a medial portion, a lateral portion and a forefoot region.  
Therefore, it would have been obvious to have formed the material of Ikeda into an article of footwear, having conventional structures such as a medial, lateral and forefoot region, as taught by Fujii, in view of the art recognized suitability of using artificial leather to form shoes.  
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al in view of Fujii as applied to claims above, and further in view of Bevan, U.S. Patent No. 8,225,469 and Addie et al, U.S. Patent No. 6,264,879 . 
Ikeda in view of Fujii discloses a structure as set forth above.
Ikeda in view of Fujii differs from the claimed invention because it does not disclose employing protein based animal fibers.
However,  Bevan discloses a structure made by providing a knit or woven scrim, providing a fibrous layer comprising animal fibers such as waste leather on one or both sides of the scrim and hydroentangling the layers to form a unitary fabric.  See col. 5, lines 47-64.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed animal based fibers as taught by Bevan as the fibrous material in Ikeda in order to 

Ikeda in view of Bevan differs from the claimed invention because it does not disclose incorporating a percentage of polymeric fibers with the leather fibers.
However, Addie teaches incorporating a proportion of polymeric binding fibers in combination with waste leather fibers in order to provide a bonded leather fibrous material.  Addie teaches that the bonding fibers should have a melt temperature lower than the decomposition of leather, col. 7, lines 5-22 and can also include structure additive fibers having a higher melting point than the bonding fibers, see col. 7, lines 23-27, col. 8, lines 46- col. 9, line 4.   Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated some polymeric fibers as taught by Addie into the fibrous layers of Bevan in order to provide further structural integrity and binding to the fibrous materials.
Claim 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Civardi et al, U.S. Patent No. 4,248,652 in view of Addie et al, U.S. Patent No. 6,264,879.
Civardi discloses a material usable for making footwear comprising a scrim to which first and second nonwoven layers are attached by needling which can be impregnated with an elastomer to form an artificial leather material. See col. 1, lines 17-19; col. 18, lines 4-8; col. 20, example 9C.  
Civardi differs from the claimed invention because it does not disclose that the outer fibrous layers include leather fibers.  
However, However, Addie teaches incorporating a proportion of polymeric binding fibers in combination with waste leather fibers in order to provide a bonded leather fibrous material.  
Therefore, it would have been obvious to have employed a blend of leather and polymeric fibers as the nonwoven layers in Civardi in order to incorporate more leather into the structure to provide an improved appearance.

Applicant's arguments filed 2/22/21have been fully considered but they are not persuasive. Applicant argues that Ikeda does not anticipate or render obvious claim 1 as amended because it does not teach the polymer impregnation is porous.  This argument is persuasive as to the previous rejection.  A new rejection is set forth in response to the amendment.
Applicant argues that Ikeda in view of Bevans does not teach the claimed blended fiber layer.  This argument is persuasive as to the previous rejection.  A modified rejection is set forth above in view of the amendment.  While Applicant argues that Addie also does not remedy the rejection, it is noted that Addie teaches employing a blend of leather, low melting and higher melting fibers to form nonwoven fabrics.
With regard to new claims 21-26, a new rejection is set forth above.
Applicant’s comments with regard to the provisional obviousness-type double patenting rejections are noted.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789